Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Amendment filed on: 03/19/2021.
Claims 1 – 3 and 5 – 13 are still pending.
Claims 1, 5, 7, 9, and 12 have been amended.
Claims 4 and 14 have been canceled.
Allowable Subject Matter
Claims 1 – 3 and 5 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claim 1, the prior art of record does not teach claimed limitation: “a second rotor disposed in the rotary position sensor housing, the second rotor including a second magnet coupled thereto; a first shielding ring and a second shielding ring coupled to the first rotor, at least the first magnet being disposed between the first shielding ring and the second shielding ring” in combination with all other claimed limitations of claim 1.
Regarding Claims 2, 3, 5, and 7, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 7, the prior art of record does not teach claimed limitation: “a first shielding ring and a second shielding ring coupled to the first rotor, at least the plurality of magnets being disposed between the first shielding ring and the second shielding ring” in combination with all other claimed limitations of claim 7.
Regarding Claims 8 – 13
The closest references are found based on the updated search:
Bagin (US 2002/0093360 A1) teaches rotary position sensor comprising: a sensor housing formed with a central aperture defining a drive arm cavity; a drive arm assembly configured to be received within said central aperture, said drive arm assembly formed with a hollow sleeve defining a rotor cavity in an outwardly extending stud for connection to an external linkage; and a rotor plate formed with a generally hollow shaft and a disk on one end said hollow shaft (see claim 1).
Narasimhan et al. (US 7,382,120 B2) discloses a rotary position sensor apparatus, comprising: a magnet having a surface thereon; a plurality of Hall components placed in association with said surface of said magnet, said plurality of Hall components located on said surface of said magnet; a printed circuit board, wherein said plurality of Hall components are mounted on said printed circuit board in association with a housing and a cap for maintaining said printed circuit board and said plurality of Hall components; and a rotor surrounded by a torsion spring and a sealing ring covered by said cap (see claim 1).
Godoy et al. (US 7,230,419 B2) suggests a rotary position sensor comprising: a housing assembly adapted for fixation to a relatively fixed portion of a host system; a galvanomagnetic sensing element carried with said housing assembly; a rotor assembly disposed for rotation about an axis fixed with respect to said housing assembly; a magnet carried with said rotor assembly juxtaposed in substantially axial alignment with said galvanomagnetic sensing element for magnetic interaction therewith (see claim 1).
However, the combination or each of the cited references above does notdisclose nor fairly suggest each and every claimed limitation of independent claim 1 and 7, therefore claims 1 – 3 and 5 – 13 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm, Friday, EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        3/27/2021